        Case 3:20-cv-00579-RAH-CSC Document 44 Filed 05/12/21 Page 1 of 1




                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              EASTERN DIVISION

MARCUS CORNELIUS PHILLIPS,                  )
AIS #260424,                                )
                                            )
           Plaintiff,                       )
                                            )
   v.                                       )   CIVIL ACTION NO. 3:20-CV-579-RAH
                                            )
LT. JOHNSON, et al.,                        )
                                            )
           Defendants.                      )

                                        ORDER

         On April 7, 2021, the Magistrate Judge entered a Recommendation (Doc. 43) to

which no timely objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, it is ORDERED that:

        1. The Recommendation of the Magistrate Judge is ADOPTED.

        2. This case is DISMISSED without prejudice for Plaintiff’s failure to provide a

correct address as ordered by this court.

        A separate Final Judgment will be entered.

        DONE, on this the 12th day of May, 2021.


                                          /s/ R. Austin Huffaker, Jr.
                                   R. AUSTIN HUFFAKER, JR.
                                   UNITED STATES DISTRICT JUDGE
